PER CURIAM.
[¶ 1] The City of Portland has filed a motion seeking an amendment to the Court’s final order with regard to In re 2003 Apportionment of the State Senate and United States Congressional Districts, 2003 ME 86, 827 A.2d 844. The purpose of the proposed amendment is to correct an error in the identification of a single, unpopulated census track, Census Track 25.02, Block 3033, which had been previously moved from the Town of Fal-mouth to the City of Portland. Because the maps and references used by both the Legislature and the Court had not been updated to reflect that change, the Court’s Order of Reapportionment refers to maps and documents that locate the errant track in the Town of Falmouth.
[¶ 2] Upon receipt of the motion, the Court sought briefing on its authority to amend the Reapportionment and allowed all interested parties an opportunity to brief or oppose the motion. The Court received one memorandum in support of the City’s motion and no opposition was filed.
The entry is:
It is hereby ORDERED, that this Court’s 2003 Order of Reapportionment is amended by removing Census Tract 25.02, Block 3033 from the Town of Falmouth and Senate District 11 and placing it in the City of Portland and Senate District 9.